NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JAN 27 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10045

                Plaintiff - Appellee,            D.C. No. 4:13-cr-01067-CKJ

    v.
                                                 MEMORANDUM*
NOE MARTIN VAZQUEZ-DAZA, a.k.a.
Noe Vasquez Daza, a.k.a. Noe M
Vazquez-Daza,

                Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding**

                            Submitted January 21, 2015***

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

         Noe Martin Vazquez-Daza appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The Honorable Marvin E. Aspen, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 18 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Vazquez-Daza contends that the district court erred by failing to consider his

request for a downward variance under 18 U.S.C. § 3553(a)(6). We review for

plain error, see United States v. Rangel, 697 F.3d 795, 805 (9th Cir. 2012), and find

none. The record reflects that the court considered the need to avoid unwarranted

sentence disparities and sufficiently explained the sentence.   See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   14-10045